Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Anferov et al. (WO 2020/180885) discloses an apparatus [see figs. 1-15] for implementing a compact and tunable microwave resonator [304, fig. 3] using NbN kinetic inductance [para. 0034], wherein the apparatus comprises: a direct current (DC) source [718, fig. 7], a superconducting [para. 32-36]; cavity [fig. 7; para. 0071-0072], a low noise amplifier [para. 57; 87], a vector network analyzer [fig. 12; para. 87] and a control [para. 87], and configured to carry a NbN resonator sample [para. 34] and provide a magnetic field [para. 57], respectively; the attenuator and the first-stage amplifier are in a low-temperature environment of a dilution refrigerator [para. 57 and 86], and the DC source, the vector network analyzer and the control computer are all in a room temperature environment [para. 86-87]; the vector network analyzer [figs. 12- 3c] is used to measures a forward transmission coefficient S21 curve from an input port to an output port of the NbN resonator sample [para 72] and observe a modulation effect of the magnetic field for the resonance frequency of the LC resonance circuit; the control computer is connected to the vector network analyzer and used to record data measured by the vector network analyzer, but is silent with respect to the above structure in combination with a superconducting coil, an attenuator, an oxygen-free copper cavity, computer, a first-stage amplifier, a second-stage amplifier; wherein the oxygen-free copper cavity and the superconducting coil are at a low temperature of 30 mK; the DC source is used to provide a voltage needed by the superconducting coil to generate the magnetic field, the superconducting coil is used to provide an externally-applied magnetic field needed by the NbN resonator sample, the vector network analyzer is used to provide a 
Regarding claim 7, the closest prior art Anferov et al. (WO 2020/180885) a method for implementing [see figs. 1-15] a compact and tunable microwave resonator [304, fig. 3] using NbN kinetic inductance [para. 0034], comprising the following steps: (1) connecting a vector network analyzer [fig. 12; para. 87], respectively, a microwave signal [figs. 8 and 12] generated by the vector network analyzer being input to cavity [fig. 7; para. 0071-0072] carrying a NbN resonator sample [para. 34]  through the attenuator, but is silent with respect to the above structure in combination with an input of an attenuator and an output of a second-stage amplifier, an oxygen-free copper cavity, a SMA connector, being coupled to a LC resonance circuit through a second central conductor of a PCB and an impedance transformation line of the NbN resonator sample and through a coupling capacitor, and then being output from an output of the oxygen-free copper cavity to obtain a microwave output signal which is amplified through the first-stage amplifier and second-stage amplifier and enters an input of the vector network analyzer, so that a forward transmission coefficient S21 curve from an input port to an output port of the NbN resonator sample can be measured, and absorption peaks can be observed; (2) outputting a voltage from a DC source to cause a superconducting coil to generate a desired magnetic field; (3) upon observing a change in the absorption peak frequency obtained by step (1) and discovering the resonance frequency periodically changes with the voltage applied in 
Claims 2-6 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842